Facing oil challenges (short presentation)
The next item is a brief presentation of the report by Herbert Reul, on behalf of the Committee on Industry, Research and Energy, on 'Possible solutions to the challenges in relation to oil supply'.
Mr President, ladies and gentlemen, in this report on oil supply I make a plea - and this was also agreed in committee - for emphasis to be placed on the importance of oil in the European energy supply of the future. Oil will clearly remain a very important source of primary energy in the EU even in the medium and long term.
We have been seeing a steep rise in demand caused by economic and population growth and also by the desire for individual mobility. In recent months and years we have been concerning ourselves in varying ways - the report also concentrates on this to a large extent - with the logical question that arises as to how to reduce consumption, how to reduce demand. How can we lower our consumption or cover it with other energy sources too?
This report seeks to look at the fact that we politicians should be thinking about whether and how the resources, the supply side, can be increased and what can be done in this regard. Three or four points are mentioned in this regard. Firstly, massive investment is needed to produce and exploit the available oil: USD 350 billion per annum is the figure always quoted in this connection.
Secondly, it must be pointed out that we need to be much more active in the field of technological innovations. We also need to think about how to exploit all the available reserves as efficiently as possible. This brings the focus not only to the issues of technology and the usability of land but also very quickly to foreign-policy considerations, of course. In this regard, too, in a number of points I cannot list exhaustively here, this report attempts to point out that we must step up our efforts to make unconventional oil resources commercially viable: so as to contribute to diversification, to answer the question as to how transport routes too can be changed, and to raise the question as to what contribution foreign policy can make in terms of strengthening relations and mutual dependency and reliability between the European Union and the oil-producing countries.
This report does not attempt to answer all the oil-related questions but rather seeks to examine a number of issues that have not been central up to now. It disregards all efficiency and energy saving issues, not because they are unimportant but because they are dealt with elsewhere. A number of new questions should be raised in this connection - we should even consider, for example, whether sufficient young blood is entering the technology field: young people who are prepared to get involved in this field and to seek new solutions.
That was a brief summary of the substance of this report.
Vice-President of the Commission. - (FR) Mr President, I wish, on behalf of the Commission, to thank Mr Reul for having prepared the report on the possible solutions to the challenges related to oil supplies I also wish to thank the members of the various committees that have put forward views on the issue for their valuable contributions to this important debate.
The economic conditions have greatly changed since the Commission communication of June 2008, entitled 'Facing oil challenges'. At the time, crude oil reached USD 140 a barrel, with major effects on the general economy and on private individuals in the European Union. Since then, the price of crude has fallen by a good USD 100 to below USD 40 a barrel.
However, the analysis carried out at the time by the Commission remains relevant to the structural conditions of the oil markets, world energy demand in the medium and long term and the importance of European Union policies on energy and climate change. All these factors will change our forms of production and consumption and our behaviour.
Many of these questions were discussed in detail in the second strategic analysis of energy policy adopted in November 2008, which has been the subject of debate on other occasions in Parliament. Furthermore, the adoption by the Council and the European Parliament, in December 2008, of the package of proposals on energy and climate change was a major step towards resolute action on our future energy needs, in particular with the setting of the objective for the use of 20% renewable energies in all energy consumed by 2020.
The Commission gives a favourable welcome to most of the points raised in Mr Reul's report. We note the support for new investments in replacement energy sources, such as renewable energies, and the priority given to energy-efficient goods and services. These features were put forward by the Commission in the European Economic Recovery Plan.
We, of course, welcome the importance given to the intensification of the dialogue with the producer countries to find pragmatic solutions to the problems faced. It is clear, given the growing connection between energy and foreign policies and the need to ensure energy security, that good relations with the producer countries must be promoted to make the operation of the international markets more predictable.
The question of transparency on oil reserves must be raised in this context. As for the transparency of oil stocks, this question was broached at the time of the second strategic analysis. On this issue, the option of a weekly publication of information on commercial stocks is currently being studied.
On the issues of energy savings and diversification of sources, we note the arguments put forward on the potential for energy savings in the building sector and we await with interest the conclusion of the debates on the revamp to the directive on the energy performance of buildings.
As for the parts relating to the need to diversify energy sources in the transport sector and exploit the potential of energy-efficient vehicles, I note that the recovery plan includes an initiative on green cars.
In conclusion, I would draw your attention to the Commission commitment further to develop the action on all the questions raised in relation to oil prices. These questions form part of the general policies on energy, climate and research.
We are pleased to continue our cooperation with the European Parliament in all these fields and I thank Mr Reul again for having provided some information and explanation, which will be a very valuable guide for our future energy policy.
The item is closed.
The vote will take place on Wednesday.
Written Statements (Rule 142)
Mr Reul's report is extremely important in the context of the current economic crisis and the challenges linked to climate change.
As a member of the Committee on Agriculture and Rural Development, I have consistently supported the line that we must not play down the importance of investments in clean technologies and renewable energy as solutions for reducing the dependency on oil, cutting carbon emissions and, last but not least, as a solution for creating new jobs and stimulating economic growth.
I welcome the fact that this report too mentions biofuels as a resource which has not been sufficiently exploited, and I hope that the recommendation to facilitate market access for them will be taken into account by the European Commission. The use of biofuels offers a viable economic and social alternative for rural development and environmental protection.
At the same time, I am pleased with the increased attention being given to energy efficiency in buildings, which has been included as a priority in the European Economic Recovery Plan and mentioned in Mr Reul's report as a solution for reducing the demand for fossil energy resources. Energy efficiency has the benefit that it will also reduce the size of consumers' bills at a time when the economic crisis is having an increasingly adverse impact on them.
in writing. - (EL) Now, more than ever, the European Union needs a common European energy policy which will promote energy security and energy solidarity and, at the same time, support viable energy choices. Today, oil is the most important source of energy in Europe, mainly due to its widespread use in the transport sector. By way of illustration, it has been stated that in 2030 the EU's reliance on oil is expected to reach 95%. We cannot ignore the fact that imports basically come from countries in which political instability prevails and cannot therefore be considered secure.
Furthermore, today Europe faces three challenges, the financial, the energy and the environmental challenge, which inevitably limit our choices. Oil is an outdated source. Its cost has doubled since 2005, its price fluctuates constantly and it is linked to high CO2 emissions. The reorientation of energy policy is therefore the only way forward. Supporting nuclear energy or new mines in Africa is not the solution. The solution is to support European and national measures to promote energy efficiency and invest in projects which make use of renewable energy sources.